Citation Nr: 1827027	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for inclusion body myositis (IBM), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the proceeding is associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, IBM is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for IBM have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the first element under Shedden is met.  In a January 2014 correspondence, Dr. T. L. noted that the Veteran was diagnosed with IBM by clinical and pathological criteria.   

With respect to the second Shedden element, the Veteran has indicated that he may have come into contact with an herbicide agent while in service.  He described that he was stationed on a ship in Da Nang Harbor and in Vung Tau Harbor, off the coast of the Republic of Vietnam.  He further asserted that he docked several times in one of the smaller boats to transport mail and other items.  Additionally, the Veteran's DD Form 214 confirms receipt of the Vietnam Service Medal.  In considering the Veteran's reports of possible herbicide agent exposure and in giving the Veteran the benefit of the doubt as to having docked at a pier, the Board finds that the second Shedden element is met.  

With respect to the third Shedden element, the record includes a nexus opinion from the Veteran's private physician, Dr. T. L.  In the January 2014 medical report, Dr. T. L. stated that the cause of the Veteran's IBM is unknown.  However, in explaining the Veteran's disability, he also noted that "there are many pathological similarities with Amyotrophic Lateral Sclerosis (ALS).  Dr. T. L. opined that it is more likely than not that the Veteran's disability is a result of exposure received during military service and noted the high plausibility that agent orange exposure may contribute to or cause the development of the disease.  Dr. T. L. specifically pointed to the pathological links and similarities between ALS and IBM, and pointed to a medical review of his that posits the same.  In further supporting his opinion, Dr. T. L. determined that "since environmental exposures have been shown to increase the risk of developing ALS, it is likely that the same holds true for IBM."  

The Board finds that Dr. T. L.'s opinion indicates that the Veteran's current IBM are attributed to in-service exposure to an herbicide agent and provides the medical nexus between the Veteran's current IBM and his in-service injury.  

Considering the competent and credible evidence of record, including the lay statements of record and the objective medical evidence, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran's current IBM disability is related to his active duty service.  Accordingly, the Board finds that a grant of service connection is warranted.


ORDER

Entitlement to service connection for IBM is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


